Citation Nr: 0322602	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  94-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed at various times as a 
stomach condition and a peptic ulcer. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, diagnosed at various times as 
psychophisiologial digestive disease, anxiety reaction, and 
paranoid schizophrenia.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed at various times as a stomach condition and 
a peptic ulcer.

4.  Entitlement to service connection for a psychiatric 
disorder, diagnosed at various times as psychophisiologial 
digestive disease, anxiety reaction, and paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from April 
1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to service connection for peptic ulcer disease.  

In the December 1993 rating decision, the RO denied 
entitlement to service connection for peptic ulcer disease.  
Even though the issue of entitlement to service connection 
for a gastrointestinal disorder, including a peptic ulcer, 
had previously been denied, the RO incorrectly addressed the 
issue as one involving service connection rather than as 
involving new and material evidence to reopen the claim.  In 
April 1999, the Board remanded the case to the RO for 
adjudication of the issue of whether the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for a gastrointestinal disorder.  This 
adjudication was completed and the case was returned to the 
Board.  

Most recently, in January 2000, the Board rendered a decision 
on the veteran's claim and found that he had not submitted 
new and material evidence to warrant the reopening of his 
claim for service connection for a gastrointestinal disorder.  
The decision was appealed to the Court.  A joint motion for 
remand was filed and in November 2000 the Court vacated the 
Board's decision and remanded the case.  During the pendency 
of the appeal the veteran submitted a private psychiatric 
report dated November 1997 as new and material evidence to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.  The Board referred this issue to the 
RO in the January 2000 decision.  The joint remand stated, 
and the Court held, that the issue of entitlement to service 
connection for a psychiatric disorder was inextricably 
intertwined with the issue of entitlement to service 
connection for a gastrointestinal disorder.  However, a 
decision as to whether, new and material evidence has been 
submitted to reopen a claim for service connection for a 
psychiatric disorder has not been made since the June 1982 
Board decision.  In July 2002 the Board remanded the case for 
the RO to readjudicate whether the veteran had submitted new 
and material evidence to reopen both issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied the veteran's attempt to reopen his 
claim for service connection for a psychiatric disorder in 
June 1982.

3.  The Board denied the veteran's attempt to reopen his 
claim for service connection for a gastrointestinal disorder 
October 1985.  

4.  The evidence received since the June 1982 and October 
1985 Board decisions includes a November 1997 private 
psychiatric examination report which states that the 
veteran's gastrointestinal and psychiatric disorders are 
interrelated and are related to military service, along with 
two VA examination reports dated March 2003.  

5.  The evidence received since the June 1982 and October 
1985 Board decisions is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The June 1982 decision of the Board denying service 
connection for a psychiatric disorder is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1983).  

2.  Evidence received since the October 1985 Board decision 
denying service connection for a gastrointestinal disorder is 
new and material, and the veteran's claim for service 
connection for a psychiatric disorder is reopened.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. §§ 3.104(a), 19.129(a) (1983).  

3.  The October 1985 decision of the Board denying service 
connection for a gastrointestinal disorder is final.  U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1985).

4.  Evidence received since the October 1985 Board decision 
denying service connection for a gastrointestinal disorder is 
new and material, and the veteran's claim for service 
connection for a gastrointestinal disorder is reopened.  38 
U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104(a), 19.129(a) 
(1985).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a letter dated December 
2002.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate the claims, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  
Subsequent to this, VA requested the medical records 
identified by the veteran and conducted a medical 
examination.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2002).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Peptic ulcers and psychoses may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  Under the prior regulations:  

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a) (2002).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claims for service 
connection for gastrointestinal and psychiatric disorders 
well before this date.  This means that he only needs to meet 
the older, less stringent, criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2001).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  
In June 1982, a Board decision denied entitlement to service 
connection for a psychiatric disorder.  That decision was 
final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 
(1983).  Subsequently, an October 1985 Board decision denied 
service connection for a gastrointestinal disorder.  This 
decision was also final.  38 U.S.C. § 4004(b) (1982); 38 
C.F.R. § 19.104 (1985).  The "issue at hand" in this case 
is whether gastrointestinal and psychiatric disorders were 
incurred during the veteran's active military service or the 
first post service year.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the October 1985 Board decision denying reopening of 
one of these intertwined issues which is relevant to, and 
probative of, these issues.  

The evidence of record at the time of the October 1985 Board 
decision which was relevant to the veteran's claims for 
service connection was:  the veteran's service medical 
records, VA medical records. and statements from private 
physicians.  The veteran's service medical records reveal 
that he was treated once for an acute superficial gastritis 
in November 1955 and once for diarrhea in January 1956.  His 
March 1956 separation examination notes prior treatment for 
"stomach trouble" but also noted that had been asymptomatic 
since treatment.  No abnormalities of the gastrointestinal 
system were noted.  

In 1959 the veteran filed for service connection for a 
"stomach condition."  Medical certificates from private 
physicians and medical records reveal treatment for 
gastrointestinal disorders beginning in approximately 1959.  
None of the medical evidence related the diagnosed 
gastrointestinal disorders to the veteran's active service 
and there was a break in continuity of approximately three 
years between his active service and his first post service 
treatment.  Several medical records indicated varying 
diagnoses of psychiatric disorders and that the veteran's 
gastrointestinal disorders were psychosomatic in nature.  

In this case the evidence submitted since the October 1985 
Board decision includes: VA medical records from 1977 until 
present, letters from private physicians, a November 1997 
private psychiatric evaluation report, and VA examination 
reports dated in March 2003.  The Board concludes that this 
evidence is new because it was not before the Board when it 
denied the veteran's attempt to reopen his claim for service 
connection for a gastrointestinal disorder in October 1985.  
Besides being "new," this evidence is also "material" to 
the veteran's claims.  Specifically, the November 1997 
private psychiatric evaluation report indicates that the 
veteran's gastrointestinal and psychiatric disorders are 
interrelated.  The examiner then infers that these disorders 
are also related to "stress" that the veteran experienced 
during service.  The VA examination reports reveal that a 
thorough review of all of the relevant medical evidence of 
record was conducted and medical opinions as to the etiology 
of the veteran's current gastrointestinal and psychiatric 
disorders were rendered.  

The Board notes that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is not 
likely to alter the ultimate resolution of the claim.  Hodge 
v. West, 155 F.3d 1356 (1998). 

Based on the applicable law, regulations and court decisions, 
the evidence received since the October 1985 Board decision 
is new and material.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and provides the required evidentiary basis to reopen the 
veteran's claim.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for gastrointestinal 
disorder, claimed at various times as a stomach condition and 
a peptic ulcer, is reopened; to this extend the appeal is 
granted.

New and material evidence has been submitted and the claim 
for entitlement to service connection for psychiatric 
disorder, diagnosed at various times as psychophisiologial 
digestive disease, anxiety reaction, and paranoid 
schizophrenia, is reopened; to this extend the appeal is 
granted.


REMAND

In order to ensure full compliance with due process 
requirements, this case must be REMANDED for the following 
development:

The RO should readjudicate the veteran's 
claims as claims for service connection 
in light of all of the evidence contained 
in the record.  If the claim remains 
denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran, and his representative, and give 
them an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
and a discussion of all pertinent 
regulations, including those implementing 
the VCAA if applicable.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



